Citation Nr: 1707732	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to a compensable evaluation for right ear hearing loss and serous otomastoiditis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record shows that the Veteran withdrew a hearing request in August 2014.  See Correspondence (August 2014).  As such, no further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for right knee disability and a compensable evaluation for right ear hearing loss with serous otomastoiditis.  See VAF 21-4138 (February 2010) and Notice of Disagreement (May 2010).

In July 2013, the Veteran reported that his conditions had worsened.  See VA Form 9 (July 2013).  The record shows that he underwent re-examination of his service-connected knee disability, but that no re-examination of his hearing disorder was provided.  See C&P Exams (November 2013 and June 2014).

Having carefully reviewed the record, the Board finds that remand is necessary for new VA examinations of the Veteran's knee disorder and hearing loss disability.

With regard to the right knee, it is noted the examinations of record are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The necessary clinical findings are not included in the relevant examination reports in this matter and, as such, remand is required.

With regard to hearing loss, it is noted that VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, re-examination of the Veteran's hearing loss has not been conducted since he reported worsening in July 2013 and, as such, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  The Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his right knee disability using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

3.  The Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected hearing loss disability.  Also, the examiner must fully describe the functional effects caused by his hearing disability to include the impact on ordinary conditions of life and his ability to work.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

